DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 2/12/2021. Claims 6 and 16 have been cancelled. Claims 1-5, 7-15, and 17-20 are pending on this application.

Response to Arguments
Applicant's arguments filed 2/12/2021 with respect to claims 9 and 19 have been fully considered but they are not persuasive.
Applicant’s arguments, see Remarks, filed 2/12/2021, with respect to claims 1-5, 7, 8, 10-15, and 17, 18, and 20 have been fully considered and are persuasive.  The rejection of 1-5, 7, 8, 10-15, and 17, 18, and 20 has been withdrawn. 


Response to Remarks
	Regarding claim 9, applicant asserts that Millinger fails to teach “predicting, based on prior location information provided by the personal monitoring device attached to a monitored person where the prior location information represents a past location of the personal monitoring device, a potential location of the monitored person” and “setting the potential location as a target location” (Remarks page 9).

	Millinger teaches receiving prior location information of a monitoring device (para. [0012], previous position information received from the wireless communication device). The device is attached to a person (para. [0047], the control device in various embodiments may be any of a variety of wireless communication devices worn by, carried by, or associated with the user, such as a smartphone, tablet, wearable computing device, etc.). The received previous position information would represent a past location of the wireless device. Millinger goes on to teach predicting a potential location of the monitored person (para. [0054], predict the future direction of the user) as well as setting the potential location as a target location (para. [0054], enable a more responsive tracking of the user 200 by the UAV 100 operating in the tracking mode). The direction in which a user moves is directly related to their position. And the future position of the user based on the prediction is interpreted to be the potential location in which the UAV is moved to. Therefore Millinger is interpreted to teach the limitations as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millinger, III (US20170371353), hereinafter referred to as Millinger.
	Regarding claim 9, Millinger discloses a method for controlling an unmanned aerial vehicle (UAV) to trach a monitored person, comprising:
predicting, based on prior location information provided by the personal monitoring device (para. [0006], [0012], previous position information received from the wireless communication device) locked to a monitored person (para. [0047], the control device in various embodiments may be any of a variety of wireless communication devices worn by, carried by, or associated with the user) where the prior location represents a past location of the personal monitoring device (para. [0012], previous position information received from the wireless communication device), a potential location of the monitored person (para. [0054], predict the future direction of the user); and 
setting the potential location as a target location (para. [0054], enable a more responsive tracking of the user 200 by the UAV 100 operating in the tracking mode. The future position of the user based on the prediction is interpreted to be the potential location in which the UAV is moved to);

assuming with the UAV a surveillance position relative to the target location (para. [0048], the UAV motion may involve evaluating the position of the target user and maintaining the distance and/or elevation of the UAV relative to the target user); 
determining that the monitored device is proximate to the target location (para. [0048], the UAV motion may involve evaluating the position of the target user and maintaining the distance and/or elevation of the UAV relative to the target user); comprising: 
receiving short range signals from the personal monitoring device (para. [0040], Communication with the wireless communication device 170 may transition to a short-range communication link (e.g., Wi-Fi or Bluetooth) when the UAV 100 moves closer to the wireless communication device 170); and/or 
observing the monitored person through a camera on the UAV (para. [0043], [0044], Such tracking may be performed, for example, using an imaging device onboard the UAV. For example, the attitude, position, velocity, zoom, and other aspects of the UAV and/or the imaging device can be automatically adjusted to ensure that the user maintains a designated position and/or size within the images captured by the imaging device).


Regarding claim 19, the limitations have been analyzed and rejected with respect to claim 9.

Allowable Subject Matter
Claims 1-5, 7, 8, 10-15, and 17, 18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The allowable subject matter in claims 1 and 11 pertains to in response to an indication that the location information from the personal monitoring device is no longer available or accurate:
discontinuing tracking the personal monitoring device; and
tracking, with the UAV, a mobile device associated with the monitored person.
the mobile device being unattached to the monitored person.

	The prior art does not teach transitioning between separate devices based on availability or accuracy of location information. Furthermore, one of ordinary skill in the art would not have found it obvious to combine prior art to teach these limitations because doing so would physically change the specifics of the monitoring system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663